March 24, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               IN THE INTEREST OF C.D.B., A MINOR CHILD

NO. 14-13-00718-CV

                     ________________________________

       This cause, an appeal from the Order of Dismissal, signed May 16, 2013,
was heard on the transcript of the record. We have inspected the record and find
the trial court erred by dismissing appellant, Cedrick Brent’s, request for
reimbursement or offset of certain child support relative to a claim for arrearages
by appellee, Shanda Elaine Mays. We therefore order that the portion of the order
that dismissed appellant, Cedrick Brent’s, request for reimbursement or offset of
certain child support relative to a claim for arrearages by appellee, Shanda Elaine
Mays, is REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court’s opinion.

      Further, we find no error in the remainder of the order, dismissing appellant,
Cedrick Brent’s, request for modification and retroactive child support and order it
AFFIRMED.

      We order appellant, Cedrick Brent, and appellee, Shanda Elaine Mays, to
each pay one half of all costs incurred in this appeal.

      We further order this decision certified below for observance.